United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2850
                                    ___________

APS,                                  *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of Minnesota.
Minnesota Department of Labor; Office *
of Administrative Hearings,           *   [UNPUBLISHED]
                                      *
            Appellees.                *
                                ___________

                              Submitted: December 29, 2008
                                 Filed: January 14, 2009
                                  ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Appellant “APS” appeals the district court’s1 dismissal of his complaint brought
under the Americans with Disabilities Act. Upon careful review, we affirm for the
reasons explained by the district court. See Carter v. Arkansas, 392 F.3d 965, 968
(8th Cir. 2004) (dismissal under Fed. R. Civ. P. 12(b)(6)); Mangan v. Weinberger, 848
F.2d 909, 911 (8th Cir. 1988) (dismissal under Fed. R. Civ. P. 8(a)). Additionally, the



       1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
district court properly denied leave to further amend the complaint, also for the
reasons explained by the court.

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




                                       -2-